 

U.S. DISTRICT COURT

ASTERM DISTRICT-WI
COMPLAINT PILED
(for non-prisoner filers without lawyers) 2020. SEP 15 P i2 UB
UNITED STATES DISTRICT COURT CLERK UF COURT

EASTERN DISTRICT OF WISCONSIN

(Full name of plaintiff(s))

 

 

 

 

Anthony Grier
Vv. Case Number:
Hhe-f-444
(Full name of defendant(s)) e 0-6 4 3
. . . (to be supplied by Clerk of Court)
Schneider National Carriers, Inc

 

Republic insurance Co., INS Insurance, Inc.

Jeffery Guse

 

A. PARTIES

1. Plaintiff is a citizen of North Carolina
(State)

5426 Dolphin Lane Charlotte, NC
(Address)

and resides at

(If more than one plaintiff is filing, use another piece of paper.)

2. _Defendant OChneider National Carriers, Inc. et al

(Name)

Complaint -1
Case 2:20-cv-01443-LA Filed 69/15/20 Page 1of13 Document 1

 

 

 
 

 

is (if a person or private corporation) a citizen of

 

(State, if known)
and (if a person) resides at

 

(Address, if known)
and (if the defendant harmed you while doing the defendant's job)

worked for

 

(Employer’s name and address, if known)
(If you need to list more defendants, use another piece of paper.)
B. STATEMENT OF CLAIM

On the space provided on the following pages, tell:

1. Who violated your rights;
2. What each defendant did;
3. When they did it;

4. Where it happened; and
5.

Why they did it, if you know.
- -
¥ \Z YSe Kae DAAACheok
Chow? Wwansn.

 

 

 

 

 

 

 

 

Case 2:20-cv-01443-LA Filed’ 6S/Tb720 Page 2 of 13 Document 1
 

 

EN

i \ | A
Pine See Wiad

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 2:20-cv-01443-LA Filet BUTE page 3 of13 Document 1

 
 

C. JURISDICTION

 

 

 

Iam suing for a violation of federal law under 28 U.S.C. § 1331.

 

OR

 

 

 

m| lamsuing under state law. The state citizenship of the plaintiff(s) is (are)
different from the state citizenship of every defendant, and the amount of

money at stake in this case (not counting interest and costs) is
$ 1,000,000.00

 

D. RELIEF WANTED

Describe what you want the Court to do if you win your lawsuit. Examples may
include an award of money or an order telling defendants to do something or to
stop doing something.

Wherefore, Plaintiff respectfully pray that he have and recover of the Defendants both

jointly and severally, the following:

 

1. That sum in excess of $75,000.00 which will fairly and adequately compensate the

 

Plaintiff for his damages;

 

2. That for compensatory damages, generally and punitive damages;

 

3. Cost of this action.

 

 

 

 

 

 

 

Complaint — 4
Case 2:20-cv-01443-LA Filed 69/15/20 Page 4 of 13 Document 1

 

 
 

E.

 

JURY DEMAND

I want a jury to hear my case.

 

 

 

 

|-YES | I-NO

 

 

 

 

I declare under penalty of perjury that the foregoing is true and correct.

Complaint signed this 1 day of September 20.20

Respectfully Submitted,

 

Signature of Plaintiff

Anthony Grier
Plaintiff's Telephone Number

404-328-6682
Plaintiff's Email Address

 

 

Enginuity_1@yahoo.com

 

5426 Dolphin Lane, Charlotte NC 28215

 

(Mailing Address of Plaintiff)

(If more than one plaintiff, use another piece of paper.)

REQUEST TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING THE
FILING FEE

 

 

 

 

 

 

 

 

I DO request that I be allowed to file this complaint without paying the filing fee.
Ihave completed a Request to Proceed in District Court without Prepaying the
Filing Fee form and have attached it to the complaint.

IDO NOT request that I be allowed to file this complaint without prepaying the

filing fee under 28 U.S.C. § 1915, and I have included the full filing fee with this
complaint.

Complaint—5
Case 2:20-cv-01443-LA File BSE page 5 of 13 Document 1

 

 
 

'
UNITED STATES DISTRICT COURPE*S! #8 DistRIGT-WI

FOR THE EASTERN DISTRICT OF WISCONSIN
2020 SEP 15 P i2: WB:

CLERK CF COURT

v5. DISTRICT COU

~—

ANTHONY GRIER, )
)
PLAINTIFF,  )
) CIVIL ACTION
vs. ) FILE NO:©0-€-1443
)
SCHNEIDER NATIONAL +) COMPLAINT
CARRIERS, INC., )
OLD REPUBLIC INSURANCE) (JURY TRIAL REQUESTED)
Co., )
INS INSURANCE, INC. )
AND, JEFFERY P.GUSE _+)
)
DEFENDANTS, _)
)

 

NOW COMES the Plaintiff, complaining of the Defendants, alleging and saying:
PARTIES

1. the Plaintiff is a citizen and resident of Mecklenburg County, North Carolina

2. Defendant Schneider National Carriers, Inc., (hereinafter ““Schneider’’) upon
information and belief, is a Nevada corporation, with its principal offices located at 3101 S
Packerland Dr. Green Bay, Wisconsin 54313 USA.

3. Currently the registered agent for Schneider is CT Corporation System whose
address is 301 S. Bedford ST., Suite 1, Madison, WI 53703

4. Defendant Old Republic Insurance Co. (hereinafter “Old Republic”) is a

Pennsylvania corporation, with its principal offices located at 631 Excel Drive, Suite 200, Mt.,

Case 2:20-cv-01443-LA Filed 09/15/20 Page 6 of 13 Document 1

 

 
 

 

Pleasant, PA. 15666, USA

5. Currently the registered agent for Defendant Old Republic Insurance Co. is The
Prentice-Hall Corporation System whose address is 40 Technology parkway south, suite 300,
Norcross, GA, 30092, USA

6. Defendant, INS Insurance, Inc., (hereinafter “INS”) is a Vermont Corporation.

7. Currently the registered agent for INS is J&H Marsh & McLennan Management
Inc. whose address is 7 Burlington Square 6fl, Burlington, VT 05401, USA

8. Defendant Jeffery P. Guse, (hereinafter “Guse”), is a citizen and resident of
Schaumburg, Illinois and at all times relevant hereto was a driver/agent of Defendant Schneider,
and an insured of Defendant INS.

9. Service of process upon Defendant Guse may be perfected by serving him at his
current place of residence: 280 Nantucket, Schaumburg, IL. 60193

AGENCY

10. Atall times alleged herein, Guse was an agent, servant, employee, or statutory
employee of Schneider and acting within the course and scope of his agency and/or employment.

11. At all times alleged herein, Schneider was a motor carrier as the term is defined
by the Federal Motor Carrier Safety Regulations.

JURISDICTION
12. —_‘ This action is being brought pursuant to 28 U.S.C. § 1332.
13. Jurisdiction of this case is proper in the U.S. District Court for the Eastern District

of Wisconsin pursuant to U.S. Code 28 § 1332 in that the matter in controversy exceeds the sum

Case 2:20-cv-01443-LA Filed 09/15/20 Page 7 of 13 Document 1

 

 
 

 

of Seventy Five Thousand Dollars ($75,000) and the parties are citizens of different states.

14. ‘At all times pertinent hereto, Schneider was a “motor carrier” within the meaning
of the Federal Motor Carrier Safety Regulations promulgated by the United States Department of
Transportation and was subject to and operating under the jurisdiction of said regulations.

15. Atall times pertinent hereto, Defendant Guse was a commercially licensed truck
driver and, as such, was required to comply with the Federal Motor Carrier Safety Regulations

(hereinafter “FMCSR”) and the laws of the United States and the State of Georgia.

FACTUAL ALLEGATIONS

16. On September 16, 2017 at approximately 3:12 p.m., Plaintiff, was driving his
2008 Dodge automobile on Interstate 285 (1-285) eastbound on-ramp from Interstate 75 (I-75)
south in Cobb County, Georgia.

17. At the above described time and location construction for the Northwest Corridor
express lane project was in progress. Construction began in November 2013 and took
approximately five years to complete in September 2018.

18, The Northwest Corridor Express Lanes are made up of 29.7 miles along I-75
from Akers Mill Rd to Hickory Grove Road and along I-575 from I-75 to Sixes Road. It
extended reconstruction to J-285 eastbound primary ramp (exit 259)

19. At the above described time and location Interstate 75 was also undergoing
construction that consisted of resurfacing I-285 from Cobb Parkway to Chattahoochee River
bridge. These limits included all areas of the roadway, ramps and collector distributor ramps not

resurfaced under the Northwest Corridor Express lane project.

Case 2:20-cv-01443-LA Filed 09/15/20 Page 8 of 13 Document 1

 
 

 

20. At the above described time and place, and at all times pertinent hereto,
Defendant Guse was operating a 2012 Freightliner tractor and trailer owned by Schneider on
I-285 eastbound on-ramp from I-75 south in Cobb County, Georgia

21. At the time of this litigated collision, the 2012 Freightliner displayed Schneider’s
US DOT #: 264184 bearing Indiana license plate 2511348.

22. Suddenly and without warning, Guse drove the tractor and trailer into the rear of
the plaintiff’s Dodge.

23. At the time of impact, Guse was traveling in the left-hand lane on [-285
eastbound, a highway with two lanes allowing for movement in the same direction.

24. The impact propelled the plaintiff several 100’s of feet with considerable force
- and thus injuring plaintiff and causing total loss damage to his automobile consistent with this
kind of collision.

25. Upon information and belief, the impact occurred in a work zone with appropriate
work signs warning drivers of an approaching work site.

26. Defendant Schneider is vicariously liable for the tortuous, negligent acts of their
employee driver Defendant Guse committed while in the scope of his employment.

27. Defendants Old Republic and INS is joined as a Defendants in its capacity as the
vehicle liability insurer for the Defendant operator and owner of the striking vehicle.

ALLEGATIONS OF NEGLIGENCE
28. The Plaintiff incorporates by reference the previous allegation of this complaint.
29. On September 16, 2017, the Defendant had the duty to exercise the degree of care

that a reasonable and prudent person would have exercised under the same or similar conditions.

Case 2:20-cv-01443-LA Filed 09/15/20 Page 9 of 13 Document 1

 

 

 

 

 
 

 

30.

(1)
(2)
(3)
(4)
ey
(6)
(7)
(8)
(9)

Defendant Guse was negligent as follows:

He drove in a careless and reckless manner;

He failed to keep a proper lookout;

He failed to keep his vehicle under proper control;

He was inattentive of his surroundings;

He drove the tractor trailer into the rear of Plaintiff’s Dodge;

He drove in a grossly negligent fashion;

He failed to reduce speed to avoid an accident;

He drove at an excessive speed;

Upon information and belief, Defendant Guse and the Defendants

collectively failed to comply with the following sections of the Federal

Motor Carrier’s Safety Regulations:

(1)
(2)
(3)
)
(5)
(6)

(7)
(8)
(9)

396.7 (Unsafe Operation Forbidden);

392.1 (Driving a Commercial Vehicle, Scope of Rules);

390.13 (Aiding and Abetting);

396 (Inspection, Repairs and Maintenance);

392.7 (Pre-trip Inspection);

392.2 (Applicable Operating Rules for the Requirement to Obey
the Law in Whatever Jurisdiction you are Operating);

395 (Hours of Service of Driver);

383 (Commercial Driver’s License Standards); and

Such other and further negligence as will be determined through

Case 2:20-cv-01443-LA Filed 09/15/20 Page 10o0f13 Document 1

 

 

 
 

 

discovery and demonstrated at trial.
31. The Plaintiff avers that the negligence of Defendant Guse is imputed to Schneider.
RESPONDEAT SUPERIOR
32. The Plaintiff incorporates by reference the previous allegations of this Complaint

as if set forth in their entirety.

 

33. The Plaintiff alleges that the tractor and trailer operated by Guse was controlled
by Schneider. :
34, The Plaintiff alleges upon information and relief that at the time and place and at
all times in question, Guse was an agent, servant, employee, or statutory employee of Schneider.
35. Asadirect and proximate cause of the negligence of the Defendants, the Plaintiff |
suffered severe, painful, and lasting bodily injuries.
36. Asa direct and proximate cause of the negligence of the Defendants, Plaintiff
incurred medical and other expenses. !
DIRECT ACTION
37. The Plaintiff incorporates by reference the previous allegation of this complaint.
38. Defendant Old Republican provided insurance coverage to Defendant Schneider
and Defendant Guse
39. Defendant Old Republic is liable directly to Plaintiff for the physical injuries as a
result of Defendant Guse and/or Defendant Schneider’s negligence and negligence per se,
including medical expenses, general and compensatory damages, and lost wages.
40. Defendant INS provided insurance coverage to Defendant Schneider and

Defendant Guse.

Case 2:20-cv-01443-LA Filed 09/15/20 Page 11o0f13 Document 1
 

 

41. Defendant INS is liable directly to Plaintiff for the physical injuries as a result of
Defendant Guse and/or Defendant Schneider’s negligence and negligence per se, including
medical expenses, general and compensatory damages, and lost wages.

DAMAGE CLAIM OF PLAINTIFF

42. The Plaintiff incorporates by reference the previous allegation of this complaint.

43. Asa direct and proximate cause of the negligence of the Defendant, Guse,
imputed to Schneider, Plaintiff sustained physical injuries including sustained sprain ligaments of
cervical spine, low back pain, right hip pain, neck pain from whiplash, headaches and
recommended further treatment such as a lumbar epidural procedure and continuous physical
therapy.

44. __ Asa direct and proximate result of the above described negligence of the
Defendant, Plaintiff Anthony Grier has suffered lost income and a diminished earning capacity.

45. Plaintiff, Anthony Grier, is informed and believes that he has suffered permanent
injury and damage as a result of the Defendants’ negligence.

WHEREFORE, Plaintiff respectfully pray that he have and recover of the Defendants,
both jointly and severally, the following:

(1) That sum in excess of $75,000.00 which will fairly and adequately
compensate the Plaintiff for his damages;

(2) That the cost of this action be taxed to the Defendants;

(3) That Plaintiff be awarded all general, special, compensatory, economic,
punitive and allowable damages in accordance with the enlighten

conscience of an impartial jury from the Defendant.

Case 2:20-cv-01443-LA Filed 09/15/20 Page 12 o0f13 Document 1

 

 

 

 

 

 
 

 

(4) Interest as provided by law, including interest from the date of the filing of
this complaint;

(5) For such other and further relief as his Court may deem just and proper
and to which Plaintiff is entitled.

This the 1st day of September, 2020.

oA

Anthony Grier ~
Prose Plaintiff

 

5426 Dolphin Lane

Charlotte, North Carolina 28215
Telephone: (404)328-6682
Email: enginuity_1@yahoo.com

Case 2:20-cv-01443-LA Filed 09/15/20 Page 13 of 13 Document 1

 

 
